Case 2:19-cv-07048-RGK-PJW Document 15 Filed 11/18/19 Page 1 of 4 Page ID #:125




   1 Gary S. Lincenberg – State Bar No. 123058
        glincenberg@birdmarella.com
   2 Ariel A. Neuman – State Bar No. 241594
        aneuman@birdmarella.com
   3 Gopi K. Panchapakesan – State Bar No. 279586
        gpanchapakesan@birdmarella.com
   4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
     DROOKS, LINCENBERG & RHOW, P.C.
   5 1875 Century Park East, 23rd Floor
     Los Angeles, California 90067-2561
   6 Telephone: (310) 201-2100
     Facsimile: (310) 201-2110
   7
     Attorneys for John Brunst
   8
   9                              UNITED STATES DISTRICT COURT
  10               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  11
  12 UNITED STATES OF AMERICA,                         CASE NO. 2:19-cv-07048-RGK-PJW
  13                     Plaintiff,                    JOHN BRUNST’S VERIFIED
                                                       CLAIM AND STATEMENT OF
  14               vs.                                 INTEREST
  15 APPROXIMATELY $518,172.92 IN                      Assigned to Hon. R. Gary Klausner,
     BANK FUNDS SEIZED FROM                            Courtroom 850
  16 WELLS FARGO BANK ACCOUNT
     ‘4455,
  17
             Defendant.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       3617636.1
                           JOHN BRUNST’S VERIFIED CLAIM AND STATEMENT OF INTEREST
Case 2:19-cv-07048-RGK-PJW Document 15 Filed 11/18/19 Page 2 of 4 Page ID #:126




   1               Pursuant to 18 U.S.C. § 983(a)(4)(A) and Supplemental Rule G(5)(a) of the
   2 Federal Rules of Civil Procedure, Claimant John Brunst (“Claimant”) hereby
   3 submits this Verified Claim asserting ownership interests in seized funds.
   4               On August 13, 2019, a Verified Complaint for Forfeiture (“Complaint”) was
   5 filed in the United States District Court for the Central District of California by the
   6 United States of America seeking the forfeiture of the following funds (referred to
   7 as the “Subject Funds”):
   8                    Approximately $518,172.92 In Bank Funds Seized From Wells Fargo
   9                     Bank Account ‘4455.
  10 (See Dkt. 1.)
  11               Claimant hereby asserts his ownership interests in the entirety of the Subject
  12 Funds. Claimant is a stockholder in Medalist Holdings, Inc., a Delaware
  13 corporation (“Medalist”), whose wholly-owned subsidiaries include Leeward
  14 Holdings, LLC, Camarillo Holdings, LLC, Vermillion Holdings, LLC, Cereus
  15 Properties, LLC, and Shearwater Investments, LLC.
  16               Claimant is a third-party beneficiary of a series of contracts entered into in
  17 April 2015 among the Medalist subsidiaries and: Atlantische Bedrijven C.V.
  18 (“ABC”) and UGC Tech Group C.V. (“UGC”) (collectively, “Borrowers”);
  19 numerous affiliates of Borrowers, including Backpage.com, LLC (collectively,
  20 “Pledgors”); and Carl A. Ferrer and other affiliates of Borrowers (collectively,
  21 “Guarantors”), as set forth in greater detail in the claim filed by Medalist and its
  22 subsidiaries. Claimant has the right to advancement and indemnification from ABC
  23 and UGC under those agreements, which advancement and indemnification
  24 obligations are guaranteed by Pledgors and Guarantors. Those obligations are
  25 secured by security interests in the assets of Pledgors (the “Collateral”). On
  26 information and belief, the Subject Funds are a part of the Collateral. On
  27 information and belief, the sums owed for advancement and indemnification exceed
  28 the value of the Collateral.
       3617636.1
                                                       2
                           JOHN BRUNST’S VERIFIED CLAIM AND STATEMENT OF INTEREST
Case 2:19-cv-07048-RGK-PJW Document 15 Filed 11/18/19 Page 3 of 4 Page ID #:127




   1               The security interests in the Collateral securing the obligations to Claimant
   2 constitute legally recognizable interests in the Subject Funds, giving Claimant a
   3 superior right, title, and interest in the Subject Funds over any and all interests
   4 asserted by the government in the Subject Funds. Accordingly, Claimant has a
   5 superior right, title, and interest in the Subject Funds over any and all interests
   6 asserted by the government in such funds.
   7               Pursuant to Supplemental Rule E(8) of the Federal Rules of Civil Procedure,
   8 Claimant expressly limits his appearance to asserting and defending his claim.
   9 Claimant reserves all rights to challenge the in rem jurisdiction of this Court and the
  10 propriety of venue of this action.
  11
  12 DATED: November 18, 2019                    Respectfully submitted,
  13
                                                 Gary S. Lincenberg
  14                                             Ariel A. Neuman
                                                 Gopi K. Panchapakesan
  15
                                                 Bird, Marella, Boxer, Wolpert, Nessim,
  16                                             Drooks, Lincenberg & Rhow, P.C.
  17
  18                                             By:         /s/ Gopi K. Panchapakesan
  19                                                               Gopi K. Panchapakesan
                                                       Attorneys for John Brunst
  20
  21
  22
  23
  24
  25
  26
  27
  28
       3617636.1
                                                        3
                           JOHN BRUNST’S VERIFIED CLAIM AND STATEMENT OF INTEREST
Case 2:19-cv-07048-RGK-PJW Document 15 Filed 11/18/19 Page 4 of 4 Page ID #:128



                                           VERIFTCATTON 0 .F CLAlM
       2               I, John Brunst, pursuant to 18 U.S.C. § 1746, declare under penalty of perjury
       3 that the foregoing is true and correct.
       4

       s     DATED: November 17, 2019
      6
      7
      8                                                John
      9
  10
  II
  12
  13
  14
  15
  16
  17
  18
  19
  20
 21
 22
 23
 24
 25
 26
 27
 28

           J6J76l6.I
                                                        4
                                              VERIFICATION OF CLAIM
